DAVIDSON, Judge.
Appellant, relator in the court below, is under indictment for the murder of Vincent Vallone. His application for bail pending trial was refused by order of the trial court, from which order he appeals.
In matters of this nature it is the policy of this court not to state the facts at length.
The record, as a whole, convinces us that this is a bailable case.
Consequently, the judgment of the trial court is reversed and bail granted in the sum of $20,000.
Opinion approved by the court.